UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-16073 Great Elm Capital Group, Inc. (Exact name of registrant as specified in its charter) Delaware 94-3219054 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Clarendon Street, 51st Floor, Boston MA (Address of principal executive offices) (Zip Code) (617) 375-3006 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☒ As of May 7, 2017, there were 23,199,841 shares of the registrant’s common stock outstanding. Table of Contents PART I. FINANCIAL INFORMATION 1 Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item3. Quantitative and Qualitative Disclosures about Market Risk 5 Item4. Controls and Procedures 6 PART II. OTHER INFORMATION 6 Item1. Legal Proceedings 6 Item1A. Risk Factors 6 Item2. Unregistered Sales of Securities and Use of Proceeds 6 Item3. Defaults Upon Senior Securities 6 Item4. Mine Safety Disclosures 6 Item5. Other Information 6 Item6. Exhibits 6 SIGNATURES 7 i PART I—FINANCIAL INFORMATION Unless the context otherwise requires, “we” “us” “our” and terms of similar import refer to Great Elm Capital Group, Inc. and/or its subsidiaries.
